Citation Nr: 0332322	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  96-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from June 1980 to May 
1983.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a right knee 
disability.  

In February 2003, under newly amended VA regulations, the 
Board undertook additional development on the claim, and in 
May 2003, the Board remanded the case to comply with 
provisions of The Veterans Claims Assistance Act of 2000.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2); VAOPGCPREC 1-2003; Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  This matter is now before 
the Board for appellate review.  


FINDING OF FACT

The evidence does not include medical evidence that a current 
right knee disability resulted from an in-service event or a 
service-connected disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a July 2001 video hearing before the Board.  The 
RO's October 2001 and May 2002 letters and the July 2003 
supplemental statement of the case informed the veteran of 
the applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In this 
document, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  




Although the VA's notice letters should have informed the 
veteran that he had one year in which to respond, rather than 
60 days as stated in the RO's October 2002 letter, the 
veteran's August 2003 lay statement made clear that he had no 
further evidence to file.  He made clear that he had no wish 
to wait even 60 days and that he wanted his claims folder 
forwarded to the Board for a decision.  Indeed, he has filed 
no additional evidence new since then.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, and told which party was responsible for obtaining the 
evidence.  The veteran's August 2003 statement acknowledged 
the right to file additional evidence and waived the 
opportunity to do so.  The VA has also obtained evidence 
needed to substantiate the claim or has confirmed the 
unavailability of such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a right knee disability

For the veteran to establish service connection for a right 
knee disability, the evidence must demonstrate that a right 
knee disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current right knee disability, show in-
service manifestation of a right knee disability, and provide 
a nexus opinion by a medical professional that a current 
right knee disability resulted from the in-service 
manifestation of disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  To establish secondary service 
connection, the veteran must present evidence of a current 
right knee disability and provide a nexus opinion by a 
medical professional that the current right knee disability 
resulted from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

The veteran has not shown that he has a current right knee 
disability to warrant service connection under any theory.  A 
valid claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's right 
knee was normal at a September 1995 private examination.  
Although May 1998 magnetic resonance imaging (MRI) suggested 
a small amount of fluid within the right knee joint and 
minimal degenerative joint disease of the posterior horn of 
the medial meniscus, the May 1998 MRI was otherwise normal.  
Disproving the existence of any current right knee 
disability, the May 2003 VA orthopedic examination was 
basically negative, and the veteran's right knee was painless 
through a full range of motion.  The May 2003 VA orthopedic 
examiner opined that the veteran had no current problems with 
his right knee.  

Service connection is also not in order because the claims 
folder includes no competent medical opinion relating any 
claimed right knee disability to an in-service event or to a 
service-connected disability.  See Hickson, 12 Vet. App. at 
253.  The May 2003 VA orthopedic examiner opined that a 
current right knee disability had not resulted from sharp 
right knee pain noted in service in January 1981 and had not 
resulted from the veteran's service-connected left knee 
disability.  

The veteran has also failed to show continuity of right knee 
symptomatology since service, which is required where a 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The evidence 
reveals a fifteen-year gap before the May 1998 MRI and at 
least a five-year gap since then.

In the absence of a current right knee disability and a nexus 
opinion relating it to an in-service event or a service-
connected disability , the evidence is against the veteran's 
claim, and entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to service connection for a right knee disability 
is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



